DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ROY JOE DIXON and BLANCHE L. DIXON,
                           Appellants,

                                     v.

                   GREEN TREE SERVICING, LLC.,
                            Appellee.

                    Nos. 4D19-3246 and 4D19-3768

                              [April 30, 2020]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2014CA013158.

   Roy J. Dixon and Blanche L. Dixon, West Palm Beach, pro se.

  Brian M. Rowlson of Bradley Arant Boult Cummings LLP, Charlotte,
and Erik Tyler Samsing of Bradley Arant Boult Cummings LLP, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.